DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-11 and 20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kilpatrick 2010/0064244.
Regarding claim 1, Kilpatrick discloses an electronic device (101) comprising: a housing comprising a first housing, a second housing, and a third housing (102, 106 and 104 Fig 1 and/or 802, 806, 804, par 0101); a first hinge (110) configured to enable the first housing and the third housing to pivot (Fig 1), and a second hinge (112) configured to enable the second housing and the third housing to pivot (Fig 1); a first display viewable through a first area of the first housing, a second area of the second housing, and a third area of the third housing (as depicted Fig 1); at least one sensor (874/876); a processor (810) operably connected to the first display and the at least one sensor (par 0099); and a memory (832) operably connected to the processor (par 0099), wherein the memory stores instructions that, when executed, cause the processor to control the electronic device (par 0100) to:  display a first screen of an application (par 0092) in a first state in which the first area and the second area face the third area (par 0101, Fig 2); detect, through the at least one sensor, a change from the first state to a second state (Fig 3) in which the first area and the third area face a same direction or a third state in which the second area and the third area face a same direction (Figs 4, 7); determine a second screen of the application to be displayed through the first display in a state, among the second state and the third state, changed from the first state (par 0106; Fig 8); and display the second screen through the first display in the changed state (Figs 5-7).
Regarding claim 10, Kilpatrick discloses the electronic device of claim 1, wherein the application comprises a chat message application, an email application, a call application, a music application, a video application, a real-time broadcast application, and/or a weather application (par 0093). 

Regarding claims 11 and 20, the method steps are necessitated by the already disclosed structure of Kilpatrick. 

Allowable Subject Matter
Claims 2-9 and 12-19 are objected to as being dependent upon a
rejected base claim, but would be allowable if rewritten in independent form
including all the limitations of the base claim and any intervening claims.
Claim 2. The electronic device of claim 1, wherein the memory comprises information for configuring screens for the application corresponding to the second state and the third state, respectively, to be displayed based on the electronic device being changed from the first state to the second state or the third state, and wherein the instructions, when executed, cause the processor to control the electronic device to: obtain information for configuring a screen corresponding to the changed state from the memory; and determine the second screen to be displayed through the first display in the changed state based on the obtained information.
Claim 3. The electronic device of claim 1, wherein the instructions, when executed, cause the processor to control the electronic device to: determine the second screen to be displayed through the first display in the changed state based on at least one of an identity of the application or a state of the application in the first state.
Claim 4. The electronic device of claim 1, wherein the instructions, when executed, cause the processor to control the electronic device to: based on the electronic device being changed from the first state to the second state, determine a first second screen of the application to be displayed through the first display in the second state; and based on the electronic device being changed from the first state to the third state, determine a second screen of the application to be displayed through the first display in the third state, the second screen being different, at least in part, from the first second screen. *Claims 5-8 depend either directly or indirectly from claim 4 and are therefore allowable for at least the same reasons.
Claim 9. The electronic device of claim 1, wherein the instructions, when executed, cause the processor to control the electronic device to: detect, through at least one sensor, a change from the first state to a fourth state in which the first area, the second area, and the third area face a same direction based on an operation in which the second area is unfolded to face a same direction as the third area within a specified time after the first area is unfolded to face a same direction as the third area in the first state, or based on an operation in which the first area is unfolded to face a same direction as the third area within a specified time after the second area is unfolded a to face a same direction as the third area in the first state.
Claim 12. The method of claim 11, wherein the determining of the second screen of the application comprises: obtaining information for configuring a screen corresponding to the changed state from a memory comprising information for configuring screens for the application corresponding to the second state and the third state, respectively, to be displayed based on the electronic device being changed from the first state to the second state or the third state; and determining the second screen to be displayed through the first display in the changed state based on the obtained information.
Claim 13. The method of claim 11, wherein the determining of the second screen of the application comprises: determining the second screen to be displayed through the first display in the changed state based on at least one of an identity of the application or a state of the application in the first state.
Claim 14. The method of claim 11, wherein the determining of the second screen of the application comprises: based on the electronic device being changed from the first state to the second state, determining a first second screen of the application to be displayed through the first display in the second state; and based on the electronic device being changed from the first state to the third state, determining a second screen of the application to be displayed through the first display in the third state, the second screen being different, at least in part, from the first second screen. *Claims 15-18 depend either directly or indirectly from claim 14 and are therefore allowable for at least the same reasons.
Claim 19. The method of claim 11, further comprising: detecting, through at least one sensor, a change from the first state to a fourth state in which the first area, the second area, and the third area face a same direction based on an operation in which the second area is unfolded to face a same direction as the third area within a specified time after the first area is unfolded to face a same direction as the third area in the first state, or based on an operation in which the first area is unfolded to face a same direction as the third area within a specified time after the second area is unfolded to face a same direction as the third area in the first state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                        
June 10, 2022